DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, there appears to be one or more words missing from the claim which renders it indefinite: “a variable that is based on the measured temperatures” followed immediately by “on a variable that is based on the sensed temperatures.” Claim 3 depends on claim 2 and is therefore also indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panescu (US 2015/0105765).
Regarding claim 1, Panescu discloses a method of ablating tissue using electrodes (paragraph [0010], figure 1) including performing a plurality of ablations of tissue using electrodes (note the number of points in figure 10) where during the ablations fluid is passed from the probe at a flow rate ([0063], any irrigation has a flow rate), temperature is sensed and tissue temperature is measured (fig. 10). From the ablations a relationship between sensed and measured temperature is determined (note line in figure 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Panescu and Schenck (US 2009/0270954).
Regarding claims 2-3, Panescu discloses a correlation factor between the sensed and measured temperatures, including as a linear line ([0191]), but does not specifically disclose the use of linear regression. However, linear regression is very common in the art and Applicants have not disclosed that using elementary mathematics (to a person of ordinary skill in the art) produces an unexpected result. Schenck discloses a medical system and teaches that any number of methods could be used to correlate values, including the use of linear regression ([0044]). Therefore, before the application was filed, it would have been obvious to provide the method of Panescu with any commonly known method of establishing a relationship between variables, including linear regression as taught by Schenck, that would produce the predictable result of allowing an operator or the system to accurately determine one value based on another.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Panescu in view of Honda (US 2016/0106492).
Regarding claim 4, the method of Panescu does not disclose the ablations are performed at different power levels. Honda discloses a device which determines the relationship between a sensed and a measure temperature which includes performing a plurality of ablations at different power levels (figs. 6-7). Further, it is well understood that power influences temperature. Therefore, before the application was filed it would have been obvious to perform at least some of the ablations in Panescu at different powers as taught by Honda to produce the predictable result of allowing the user or a system to know how different power levels influence the relationship between measured and sensed temperatures. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Panescu in view of Lenihan (US 2009/0312754).
Regarding claim 5, the method of Panescu does not disclose the ablations are performed at different contact forces. However, it is well established that contact force influences sensed temperature (and thus measured temperature to some degree) as taught, for example, by Lenihan ([0059]-[0061]). Panescu performs a plurality of ablations (see also the plurality of ablations at different powers disclosed by Honda) to established a relationship between two variables. Therefore, before the application was filed, it would have been obvious to modify the method of Panescu to perform some ablations at different values of any parameter known to influence temperature, such as contact force as taught by Lenihan, that would allow a relationship between those parameters to be determined.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding using empirical data and a linear transfer function to correlate a sensed temperature to a measured temperature, see for example paragraph [0045] to Wittenberger (US 2015/0164570). Regarding linear regression for temperature over time, see paragraph [0127] to Keidar (US 2004/0078036).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794